Citation Nr: 0507866	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
hearing loss in the right ear and denied service connection 
for tinnitus.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's current right ear hearing loss disability 
is related to the veteran's active service.

3.  Tinnitus was first manifested during the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
(2004).

2.  Tinnitus was incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 1111 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends, as noted above, that he is entitled to 
service connection for both hearing loss in his right ear and 
tinnitus.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1131, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).

During active duty, the veteran reportedly was a heavy 
weapons infantryman, involved primarily with firing mortar.  
In written statements, he explained how, in the course of 
performing his duties in service, he was exposed to frequent 
"loud environmental noise from mortars, machine guns, 
artillery and heavy armored vehicles," without hearing 
protection.  His service medical records show hearing loss in 
the left ear, but, at the September 1963 separation 
examination, he did not have hearing loss in the right ear 
within the criteria of 38 C.F.R. § 3.385.  In October 1963, 
while still in service, the veteran complained of a change in 
hearing.  He reported having noticed a minimal hearing loss 
in the past year that had, at that point, given him almost no 
difficulty.  He also complained of occasional tinnitus.  He 
was referred for hearing evaluation in October 1963.  The 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
--
15
LEFT
15
15
15
--
60

This audiological examination supported a finding of hearing 
loss in the left ear, but not in the right ear, under 
38 C.F.R. § 3.385.  At his separation examination, the 
veteran noted that he had had ear, nose and throat trouble, 
including hearing loss, for most of his life.

Available evidence indicates that the veteran has sought 
private treatment for hearing loss in both ears since October 
1977 and that he has been prescribed hearing aids bilaterally 
since June 1982.  The veteran claims that he has had hearing 
problems since before 1972 and that he has worn hearing aids 
since 1972.  In several authorization forms for the release 
of private medical records, he states that records dating 
back to 1972 are no longer available.

A letter from private audiologist William D. Perry, dated in 
July 2001, stated that the veteran's case history reflects 
long-standing bilateral hearing losses and tinnitus that may 
be due, in part, to intense noise exposure associated with 
routine exposure to mortar and artillery fire.  In an August 
2002 letter, Mr. Perry stated that the tinnitus that the 
veteran experiences is more likely than not caused by the 
intense noise exposure experienced as a mortar man in 
service, and that his current hearing losses were in excess 
of that expected due to the aging process alone.

In May 2002, the veteran underwent VA examination.  The 
examiner noted that the veteran had a military history of 
noise exposure to weapons and mortar fire and that the 
veteran had not worn hearing protection at that time.  The 
examiner also noted that no noise exposure following service 
was reported.  The examiner noted that the veteran's service 
records showed that he had a slight hearing loss in the left 
ear.  He opined that this hearing loss was most likely the 
result of military noise exposure.  The examiner further 
opined that because available evidence does not show that the 
veteran had a hearing loss in his right ear until 1982, the 
degradation of the veteran's hearing was not the result of 
military noise exposure.

The veteran underwent an additional VA examination in June 
2002.  The examiner indicated that following service the 
veteran was primarily engaged in office work and that he was 
not exposed to unusually loud industrial noise.  The veteran 
reported to have noticed a loss of hearing since before 1972 
but indicated that he had not been fitted for hearing aids 
until 1972.  The veteran described current bilateral tinnitus 
and reported that he first noticed tinnitus several years 
after separation from service.  The examiner opined that 
while the veteran currently has a severe neurosensory deficit 
in both ears, the audiogram taken at separation from service 
did not support a claim of loss of hearing based on noise 
trauma sustained from military noise exposure.  In 
clarifying, the examiner stated that, usually, when a person 
is exposed to a broad field of loud noises, it affects both 
ears equally.  The examiner concluded that because both ears 
were not affected equally, the amount of hearing loss the 
veteran had experienced since the 1970s was probably from a 
source other than exposure to noise while in service.  The 
examiner did not address the etiology of the veteran's 
tinnitus.

The Board finds that the veteran has given a credible account 
of loud noise exposure during his military service.  While 
there are no medical records concerning hearing loss for 
years after service, the Board finds the veteran's own 
statements, in addition to the private audiology opinion 
attributing the veteran's current bilateral hearing loss to 
the loud noise exposure in service, probative.  The May 2002 
VA examiner stated that there is no evidence in the claims 
file that the veteran exhibited hearing loss until 1982, 19 
years after service.  In fact, the available evidence shows 
that the veteran was being treated for bilateral hearing loss 
in 1977, and perhaps as early as 1972, although records of 
such treatment are no longer available.  As noted by the VA 
examiner, exposure to a broad field of loud noises generally 
affects both ears equally.  Further, there is no evidence 
that the veteran was exposed to any unusually loud noise 
conditions following his separation from service.  Finally, 
the private audiologist has specifically stated that the 
veteran's right ear hearing loss cannot be explained by aging 
alone.

Thus, while some portion of the veteran's right ear hearing 
loss may be attributable to aging or other causes, the 
evidence tends to indicate that right ear hearing loss is the 
result, at least in part, of noise exposure during the 
veteran's service.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current bilateral 
hearing loss with loud noise exposure during his active duty, 
even if the condition was not diagnosed until after service.  
38 C.F.R. § 3.303(d) (2004).  At the very least, the evidence 
is in equipoise, especially when the private audiologist's 
opinions are factored in.  See 38 U.S.C.A. § 5107(b).  Giving 
the veteran the benefit of the doubt, the Board finds that 
his current right ear hearing loss began with acoustic trauma 
in service.  The Board finds that hearing loss in the right 
ear was incurred in service and service connection for right 
ear hearing loss is warranted.

In addressing the veteran's claim for service connection for 
tinnitus, the Board finds that the veteran is entitled to 
service connection.  The Board notes that the May 2002 VA 
examiner declined to address the veteran's tinnitus due to 
the presence of a middle ear condition, for which the veteran 
had undergone treatment six months earlier, and that the June 
2002 VA examiner did not address tinnitus either.  Because in 
this case there is evidence in the service medical records of 
occasional tinnitus during service and a current diagnosis of 
tinnitus, along with the private audiologist's opinion that 
the tinnitus is more likely than not a result of the 
veteran's military noise exposure, the Board finds that the 
veteran is entitled to service connection.  Additionally, 
there is in this case no contrary medical opinion of record 
or any competent opinion that relates the veteran's tinnitus 
to post-service noise exposure.  Therefore, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for tinnitus.  38 U.S.C.A. § 
5107(b).

II.  The Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
July 2002, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claims informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of these claims.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its enacting regulations throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in November 2001 and in 
January 2002; and a statement of the case in December 2003.  
Taken together, these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  Also, the VA has afforded the veteran 
multiple examinations.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

Service connection for hearing loss in the right ear is 
granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


